                Case 1:18-cv-08299-JPC-GWG Document 47
                                                    46 Filed 12/14/20
                                                             12/11/20 Page 1 of 1

                                     NEW YORK CITY HOUSING AUTHORITY
                                     LAW DEPARTMENT
                                     90 CHURCH STREET$ NEW YORK, NY 10007
       NEW YORK CITY
                                     http:/nyc.gov/nycha
      HOUSING
     AUTHORITY

    GREGORY P. RUSS                                          December 11, 2020
    Chair & CEO
    LISA BOVA-HIATT
    EVP of Legal Affairs and General Counsel                       Defendants' request is GRANTED. The Case Management Conference
                                                                   scheduled for December 22, 2020, at 10:00 a.m. is hereby adjourned sine die.

                                                                   The parties are hereby ORDERED to file a joint status letter with the Court within
                                                                   one week after the close of expert discovery. In the letter, the parties shall state
                   WRITER’S DIRECT LINE                            whether they intend to file motions for summary judgment. Additionally, the
                       (212) 776-5259
                                                                   parties should update the Court on the prospects of settlement, including any
                                                                   settlement discussions that have occurred since the February 20, 2019 mediation
Via ECF                                                            session.
The Honorable Judge John P. Cronan
United States District Court                                       SO ORDERED.
Southern District of New York                                      Date: December 14, 2020
500 Pearl Street, Room 1320                                                                          ___________________________
New York, New York, 10007                                          New York, New York                JOHN P. CRONAN
                                                                                                     United States District Judge
            Re:        Parris v. New York City Housing Authority and Darrell Laval
                       No. 18-CV-8299 (JPC)(GWG)
Dear Judge Cronan:

       I am counsel for Defendants New York City Housing Authority and Darrell Laval
(“Defendants”) in the above-referenced matter.

       Defendants respectfully request an adjournment of the December 22, 2020 Case Management
Conference. Plaintiff consents to this request, which is the first adjournment of a Case Management
Conference before Your Honor. 1

       On December 10, 2020, Magistrate Judge Gorenstein granted Defendants’ request for an
adjournment of the December 17, 2020 fact discovery and January 14 and February 11, 2021 expert
discovery deadlines. See docket entries nos. 44 & 45. The fact discovery deadline is now February 18,
2021, Plaintiff’s expert discovery deadline is March 18, 2021, and Defendants’ expert discovery
deadline is April 15, 2021. See id.

       Accordingly, Defendants respectfully request that the Court adjourn the Case Management
Conference to a date after February 18, 2021.

                                                                                 Respectfully submitted,

                                                                                 /s/ Jane E. Lippman


cc: Marcel Florestal, Esq. (via ECF)

1
 Judge Marrero adjourned Case Management Conferences on December 13, 2019, March 20, 2020, May 15, 2020, and
October 2, 2020 as a result of discovery adjournments. See docket entries nos. 19, 21, 23, 26, & 41.

            Lisa Bova-Hiatt, EVP of Legal Affairs and General Counsel $Law Department $Telephone (212) 776-5182 $Fax (212) 776-5009
